UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4976


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY LAMONT MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00399-TDS-1)


Submitted:   April 25, 2011                   Decided:   May 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey      Lamont     McNeil      appeals      his     conviction     after    a

jury   trial      and   seventy-four-month             sentence      for    one   count    of

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2006).                      McNeil raises two claims

of   error    on    appeal:       that   insufficient            evidence   supports      his

conviction; and that the district court imposed a substantively

unreasonable sentence.            We affirm.



                        I.    Sufficiency of the Evidence

             “A     defendant       challenging            the    sufficiency      of     the

evidence faces a heavy burden.”                      United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007).                      We review a sufficiency of the

evidence challenge by determining whether, viewing the evidence

in   the    light   most     favorable         to    the   government,      any   rational

trier of fact could find the essential elements of the crime

beyond a reasonable doubt.                United States v. Collins, 412 F.3d

515, 519 (4th Cir. 2005).                We will uphold the jury’s verdict if

substantial evidence supports it and will reverse only in those

rare cases of clear failure by the prosecution.                               Foster, 507

F.3d   at    244-45.         We    do    not    review      the    credibility     of     the

witnesses and assume that the jury resolved all contradictions

in the testimony in favor of the government.                        Id. at 245.



                                               2
            To        support       a    conviction           for     being      a        felon    in

possession of a firearm under § 922(g)(1), the government must

prove the following elements:                  “(1) the defendant previously had

been   convicted        of     a    [felony];          (2)     the    defendant           knowingly

possessed . . . the firearm; and (3) the possession was in or

affecting       commerce,          because        the       firearm      had     traveled          in

interstate       or     foreign         commerce        at     some     point        during       its

existence.”           United       States    v.       Moye,    454    F.3d     390,       394,    395

(4th Cir. 2006) (en banc).                   McNeil does not contest that he has

been   convicted        of   a     felony     or      that     the    firearm        in    question

traveled in interstate commerce.                        He argues instead that there

was insufficient evidence that he possessed the firearm.

            The        gravamen         of    McNeil’s          argument        is        that    his

conviction was based entirely on an in-court identification made

by   Detective        Raymond       Laird     of      the     Forsyth    County           Sheriff’s

Office.      McNeil’s conviction was predicated on his sale of a

firearm to Laird, who was operating in an undercover capacity.

Laird had never met McNeil before the firearm sale, and twelve

months had passed before Laird was shown three photographs of

McNeil    and     asked      to      confirm          his     identity     as    the        seller.

Accordingly, McNeil argues, the identification is not reliable

and the district court should have granted his Fed. R. Crim. P.

29 motion for a judgment of acquittal.



                                                  3
               As    McNeil   points   out,   we    have   cautioned   district

courts to be mindful of the reliability problems that may arise

when     the        government’s   factual    allegations     hinge    on   the

identification of a single witness, especially in circumstances

where significant time has lapsed from the alleged crime to the

first identification and where no full line-up was conducted.

See United States v. Holley, 502 F.2d 273, 274-75 (4th Cir.

1974).    Our review of the record, however, leads us to conclude

that the district court did not err in denying McNeil’s Rule 29

motion.

               First,     other    circumstantial     evidence    corroborated

Laird’s identification.            McNeil’s girlfriend testified that at

the time of the transaction, she lived with McNeil at the very

apartment where the transaction took place, and McNeil drove a

burgundy van similar to the one from which detectives saw the

suspect emerge prior to the sale.                  In addition, the district

court cautioned the jury to be mindful of the means of the

witness identification.            Nevertheless, the jury found Laird’s

identification credible, and we decline to disturb that finding

on appeal.




                                         4
                                         II.     Sentence

             McNeil next argues that the district court imposed an

unreasonable         sentence          because      the        sentence    was      greater     than

necessary under 18 U.S.C. § 3553(a) (2006).

               We    review        a    sentence         for     reasonableness         under    an

abuse-of-discretion standard.                       Gall v. United States, 552 U.S.

38, 51 (2007).             This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                        Id.

First,    we     must          assess    whether         the     district      court     properly

calculated          the    Guidelines          range,          considered        the    § 3553(a)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                              Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized            explanation         must       accompany        every     sentence.”);

United    States          v.    Carter,       564       F.3d    325,     330   (4th Cir. 2009)

(same).     An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                                      United

States v. Engle, 592 F.3d 495, 500 (4th Cir.) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)), cert. denied, 131 S.

Ct.   165      (2010).            If    the    sentence          is    free    of      significant

procedural          error,         this        court           reviews     the         substantive



                                                    5
reasonableness of the sentence.                   Lynn, 592 F.3d at 575; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

            McNeil does not allege the sentence was procedurally

unreasonable.             We      therefore         analyze      the      substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the   standards     set       forth    in    § 3553(a).”        United       States   v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                          We presume

on    appeal     that     a    sentence      within     a     properly       calculated

Guidelines range is reasonable.                    United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

            We have reviewed the record, and conclude that McNeil

has not rebutted the presumption of reasonableness accorded to

his within-Guidelines sentence.                  The court carefully articulated

its rationale for the sentence it imposed.                      We agree with the

district court’s conclusions that a within-Guidelines sentence

served the goal of deterrence and protection of the public and

was   appropriate       because       of    the    serious    nature     of    McNeil’s

offense.

            We    therefore       affirm      the    judgment    of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented   in     the    materials



                                             6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7